959 F.2d 1102
295 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.James C. DAWKINS, Appellant.
No. 91-3125.
United States Court of Appeals, District of Columbia Circuit.
April 10, 1992.

Before SILBERMAN, BUCKLEY and SENTELLE, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for a published opinion.   See D.C.Cir.R. 14(c).


2
It is ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).